Citation Nr: 1109742	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-50 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of a 10 percent disability rating to noncompensable for bilateral hearing loss, effective October 1, 2008, was proper.  

2.  Entitlement to a compensable disability rating for bilateral hearing loss, from October 1, 2008.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 








INTRODUCTION

The Veteran had active duty service from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The July 2008 rating decision reduced the assigned disability rating for bilateral hearing loss from 10 percent to noncompensable, effective October 1, 2008.  The November 2008 rating decision denied entitlement to an increased compensable disability rating for bilateral hearing loss.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claim seeking entitlement to an increased compensable disability rating for bilateral hearing loss, from October 1, 2008.  A June 2007 rating action granted service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective June 23, 3005.  Although, received within the statutory period for the submission of a timely notice of disagreement, the RO properly deemed a September 2007 submission from the Veteran, which "request[ed] an increase of [his] bilateral hearing loss" disability rating, to be a claim for an increased disability rating and not a notice of disagreement.  38 C.F.R. §§ 19.26, 19.29, 19.30 (2010).  The Board not only concurs with this RO determination, but further finds that no communication from the Veteran received within the statutory period, even under the most liberal construction, be considered a timely notice of disagreement with any aspect of the June 2007 rating action.  Id.  Accordingly, the November 2008 rating decision, denying a compensable disability rating for bilateral hearing loss is the proper rating decision on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

On his December 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran reported that he received regular VA treatment for his bilateral hearing condition, at the VA Medical Center, in Bay Pines, Florida.  What is more, an August 2009 VA audiological consultation suggests that relevant audiological follow-up treatment may have been provided; however, no subsequent treatment records have been associated with the claims folder.  Further, since June 2007, only this August 2009 VA audiological consultation has been made of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

Further, the Veteran reports that his bilateral hearing loss had worsened since his since the most recent VA audiological examination, which was conducted in September 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board has no discretion and must remand this claim.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

A July 2008 rating action reduced the assigned disability rating for bilateral hearing loss from 10 percent to noncompensable, effective October 1, 2008, and in April 2009 the Veteran expressed disagreement with this determination.  The Board accepts the Veteran's statement as a timely notice of disagreement with respect to the July 2008 determination, but the RO has not issued a Statement of the Case.  See 38 C.F.R. § 20.201 (2010).  Under this circumstance, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Finally, the Board finds that the pending issue of the propriety of the reduction of the reduction the assigned disability rating from 10 percent to noncompensable for bilateral hearing loss, and the claim seeking entitlement to increased disability evaluation for the same condition to be inextricably intertwined, mandating the claims be considered together and making any further adjudication of the increased rating claim premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any outstanding audiological or ear related VA treatment and/or hospitalization records from the Bay Pines, Florida, VA Medical Centers, dated since June 2007.  Any negative response should be in writing, and associated with the claims file.  

2.  After associating all outstanding records with the claims folder, the RO/AMC shall schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims file  should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life. 

In providing the requested information, the examiner must (i) consider and address the Veteran's competent account of audiological symptomatology and (ii) reconcile current findings with VA examination reports, dated in October 2005, September 2007 and September 2008.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Then the RO/AMC must issue a Statement of the Case addressing the issue of whether the decision to reduce the Veteran's disability rating from 10 percent to noncompensable, effective October 1, 2008, was proper.  The Veteran, as well as his representative, should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, the aforementioned claims should not be certified to the Board.  If a timely Substantive Appeal is filed, the case should be returned to the Board for further appellate consideration, if appropriate.

4.  The RO/AMC shall then readjudicate the claim seeking a compensable disability rating for bilateral hearing loss, on and after October 1, 2008.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


